Determination of the State Human Rights Appeal Board dated March 8, 1977, affirming an order of the Commissioner of the State Division of Human Rights dated November 10, 1975, modified, on the law, to the extent of limiting the duration of paragraph 6 of the order of November 10, 1975, to two years from that date, and otherwise confirmed, without costs and without disbursements. The life *699of the general directive of paragraph 6 respecting sick leave and disability benefits for pregnancy connected disabilities should have been limited to two years. (Cf. State Div. of Human Rights v Rinas, 42 AD2d 388, and Matter of State Div. of Human Rights v Nissenbaum, 41 AD2d 1022.) Concur—Silver-man, Evans and Capozzoli, JJ.; Kupferman, J. P., dissents in part and would affirm.